UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1786



ELBERT HICKS,

                                               Plaintiff - Appellant,

             versus


JAMES ROCHE, Secretary, Department of the Air
Force,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-923-2)


Submitted:    October 15, 2003            Decided:     November 10, 2003


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elbert Hicks, Appellant Pro Se. Kent Pendleton Porter, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elbert Hicks appeals the district court’s order granting

Defendant’s motion to dismiss his Title VII and age discrimination

action as untimely.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Hicks v. Roche, No. CA-02-923-2 (E.D. Va.

filed May 23, 2003 & entered May 27, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2